Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant moved for a change of venue from Rockland county to Monroe county on the ground of convenience of witnesses. Such relief, to which the defendant is not entitled as a matter of right, should be denied where the motion was not made for more than fourteen months after issue was joined. (Ferm v. N. Y., O. & W. Ry. Co., 112 App. Div. 920; Assets Collecting Co. v. Equitable Trust Co., 168 id. 145; Becker v. Town of Cherry Creek, 77 Hun, 11; Hoffman v. Sparling, 12 id. 83; Case v. Baldwin, 236 App. Div. 771.) Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.